UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
ROY RENNA,                                                          ORDER ADOPTING REPORT and
                           Plaintiff,                               RECOMMENDATION
         -against-                                                  Civil Action No. 17-3378 (DRH)(SIL)

QUEENS LEDGER/GREENPOINT STAR, INC.

                           Defendant.
--------------------------------------------------------------X

HURLEY, Senior District Judge:

        Presently before the Court is the Report and Recommendation of Magistrate Judge Steven I.

Locke, dated October 2, 2019, recommending that Plaintiff’s motion for damages be granted in part and

denied in part and that Renna be awarded $1,500.00 in actual damages and $480 in fees and costs for a

total award of $1,980.00. More than fourteen (14) days have passed since service of the Report and

Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72 and in accordance with the standard of

review when no objections have been filed, this Court has reviewed the Report and Recommendation for

clear error and finding none, now concurs in both its reasoning and its result. Accordingly, the Court

adopts the October 2, 2019 Report and Recommendation of Judge Locke as if set forth herein.

Accordingly,

         IT IS HEREBY ORDERED THAT plaintiff’s motion is granted to the extent that he is

awarded $1,500.00 in actual damages and $480.00 in costs for a total award of $1,980.00 against

defendant. The Clerk of Court is directed to enter judgment accordingly and to close this case.

Dated: Central Islip, New York
       October 24, 2019                                      /s/ Denis R. Hurley
                                                             Denis R. Hurley
                                                             United States District Judge




1
